Order filed April 19, 2016




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-15-00952-CV
                                   ____________

                          GIOVANNY LAGUAN, Appellant

                                        V.

   FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE
                        MAE, Appellee


                On Appeal from the County Court at Law No. 1
                          Fort Bend County, Texas
                   Trial Court Cause No. 15-CCV-055845

                                   ORDER

      Appellant’s brief was due March 28, 2016. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before May 19, 2016, the
court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                      PER CURIAM